

	

		II

		109th CONGRESS

		1st Session

		S. 1189

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 7, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To require the Secretary of Veterans

		  Affairs to publish a strategic plan for long-term care, and for other

		  purposes.

	

	

		1.FindingsCongress makes the following

			 findings:

			(1)The number of aging veterans in the United

			 States is increasing rapidly, with the number of veterans 85 years old and

			 older expected to increase from approximately 870,000 to 1,300,000 during the

			 next 10 years.

			(2)This group of veterans will have a

			 significant need for nursing home care and will require a variety of

			 noninstitutional long-term care services.

			(3)The Department of Veterans Affairs is

			 struggling to meet its current obligations and is ill prepared to meet the

			 long-term care needs of America’s aging veteran population.

			(4)Long-term care was not included in the

			 Capital Asset Realignment for Enhanced Services (CARES) process because of a

			 lack of forecasts and policies needed to project and plan to meet future

			 demands for long-term care.

			(5)The Department of Veterans Affairs has

			 failed to comply with the CARES Commission's 2003 recommendation to develop a

			 long-term care strategic plan, which failure has had a detrimental effect on

			 the welfare of veterans in need of such care.

			2.Strategic plan for

			 long-term care

			(a)PublicationNot later than 180 days after the date of

			 enactment of this Act, the Secretary of Veterans Affairs shall publish a

			 strategic plan for long-term care.

			(b)ContentsThe plan published under subsection (a)

			 shall—

				(1)comply with the recommendations of the

			 CARES Commission;

				(2)contain policies and strategies for—

					(A)the delivery of care in domiciliaries,

			 residential treatment facilities, and nursing homes, and for seriously mentally

			 ill veterans;

					(B)maximizing the use of State veterans

			 homes;

					(C)locating domiciliary units as close to

			 patient populations as feasible; and

					(D)identifying freestanding nursing homes as

			 an acceptable care model;

					(3)include data on—

					(A)the care of catastrophically disabled

			 veterans; and

					(B)the geographic distribution of

			 catastrophically disabled veterans;

					(4)address the spectrum of noninstitutional

			 long-term care options, including—

					(A)respite care;

					(B)home based primary care;

					(C)geriatric evaluation;

					(D)adult day health care;

					(E)skilled home health care; and

					(F)community residential care; and

					(5)provide—

					(A)cost and quality comparison analyses of all

			 the different levels of care;

					(B)detailed information about geographic

			 distribution of services and gaps in care; and

					(C)specific plans for working with Medicare,

			 Medicaid, and private insurance companies to expand care.

					

